On July 18, 2001, this court permanently disbarred respondent, Leonard Young. On November 27, 2006, relator, Cleveland Bar Association, filed a motion for order to appear and show cause, requesting that the court issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to comply with the July 18, 2001 order. Upon consideration thereof,
It is ordered by this court, sua sponte, that respondent appear in person before this court at 9:00 a.m. on February 28, 2007.